Citation Nr: 0408007	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for sinus disorder. 

2.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the St. Petersburg, Florida, Regional 
Office (RO), which, in pertinent part, denied service 
connection for sinus disorder and continued a noncompensable 
evaluation for pseudofolliculitis barbae.  The veteran timely 
filed notice of disagreement and a substantive appeal.  
Jurisdiction of the veteran's file has subsequently been 
transferred to the RO in Atlanta, Georgia.  

In May 2001, the Board remanded these two issues to the RO 
for further development.  That development having been 
completed, these claims now return to the Board.

In a June 2003 decision, the RO increased the rating for the 
veteran's pseudofolliculitis barbae to 10 percent, effective 
July 20, 1999.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service- connected disability, VA 
is required to consider entitlement to all available ratings 
for that condition.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent credible evidence of record does not 
establish a current sinus disorder.

2.  The veteran's pseudofolliculitis barbae occurs on an 
exposed area and is manifested by occasional painful papules, 
without constant exudation or itching, extensive lesions, 
marked disfigurement, systemic therapy required, or 
disfigurement with visible or palpable tissue loss.

CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7806 (2002), and as amended at 67 Fed. Reg. 49590-49599 
(July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
August 2000 Statement of the Case (SOC), May 2001 Board 
remand, June 2003 Supplemental Statement of the Case, June 
2001 letter, and associated correspondence issued since the 
appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the SSOC issued in 
June 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the June 2001 correspondence.  
It thus appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the June 2001 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claims, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the June 2003 SSOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Entitlement to service connection for sinus disorder

A review of the service medical records show that in January 
1992, the veteran was seen with complaints of cold and sore 
throat times two weeks.  The diagnosis was cold symptoms.  In 
August 1993, he was seen with complaints of sinus congestion, 
sore throat, and body aches.  The diagnosis was upper 
respiratory infection.  In November 1993, he was seen with 
complaints of sinus congestion and draining.  The diagnosis 
of pharagitis, rule out strep.  In December 1993, he was 
diagnosed with viral syndrome.  In October 1995, the veteran 
was diagnosed with upper respiratory infection.  The August 
1996 separation examination revealed normal sinuses.  

The veteran was accorded a VA general examination in April 
1997.  An examination of the nose, sinuses, mouth, and throat 
was normal. 

The veteran was accorded a VA examination in January 2003.  
He reported that he began to experience sinus problems in 
1997.  His symptomatology included sneezing, watery eyes, and 
nasal congestion.  He has not had any sinus infections or 
prescribed medications.  On examination, there was no edema 
over frontal or maxillary sinuses.  There was mild tenderness 
to palpation over maxillary sinuses.  There was erythema of 
the mucous membranes; nose.  There was no purulence and no 
crusting.  He had a small amount of clear discharge.  There 
was no erythema and no postnasal dripping, pharynx.  X-rays 
of the sinuses show no acute sinusitis, but minimal chronic 
mucosal congestion in anterior ethmoid, maxillary, and 
sphenoid sinuses.  A diagnosis was not provided.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent medical evidence of 
a current disability; medical or lay evidence of incurrence 
or aggravation of a disease or injury in service; and, 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303(b) (2002); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The service medical records clearly document the veteran's 
complaints with regards to sore throat, sinus congestion, 
cough, and other nasal related episodes, i.e., difficulty 
breathing and congestion, etc...with no residual chronic 
disability.  

The April 1997 and January 2003 examinations found no 
sinusitis present.  Although the January 2003 examination 
reflected mild tenderness to palpation over the maxillary 
sinuses with a small amount of clear discharge, the 
radiographs revealed no acute sinusitis and no diagnosis of 
such was provided.  

Thus, while there are episodes of watery eyes, stuffy runny 
nose, sinus discomfort, and other complaints, a chronic 
acquired disorder, related to service, has not been 
demonstrated by the competent evidence.  Thus the claim for 
service connection for sinus disorder must be denied.  

II.  Entitlement to a rating in excess of 10 percent
 for pseudofolliculitis barbae

In a rating decision dated in July 1997, service connection 
was established for pseudofolliculitis barbae and a 
noncompensable evaluation was assigned.  

In July 1999, the veteran requested an increased rating for 
his service connected pseudofolliculitis barbae.  

The veteran was accorded a VA skin examination in May 2000.  
He complained of intermittent painful papules on his beard.  
On examination of the beard area, there were a few small 
approximately 0.5 cm papules.  There were no pustules.  There 
was no ulceration, exfoliation, or crusting.  There was no 
associated systemic or nervous manifestation.  The diagnosis 
was pseudofolliculitis barbae.  

The veteran was accorded a VA examination in January 2003.  
At that time, he reported that since his separation from 
service, his pseudofolliculitis was not as severe because he 
does not shave.  He managed the outbreaks with over-the-
counter cream and not shaving.  When he had a flare-up, he 
sought treatment from medical professional and received Retin 
A cream.  He used Retin A two out of four weeks.  The 
outbreaks were confined to the beard area.  On examination, 
he had 1/4 inch hair growth on face and neck.  He had numerous 
ingrown hairs and numerous nodules in the beard area.  There 
were no pustules, pustule cysts, or inflammatory nodules.  
The diagnosis was pseudofolliculitis manifested in service 
with current nodules and frequent exacerbations.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2002), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Court has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In this case, the RO has considered the veteran's claim under 
the amended criteria and in a June 2003 SSOC, the veteran was 
duly notified of these changes.  Taking these factors into 
consideration, the Board will proceed with consideration of 
this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The veteran's service-connected pseudofolliculitis barbae is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7899-7806, indicating that it is an 
unlisted condition rated as analogous to eczema under 
Diagnostic Code 7806.  See 38 C.F.R. §§ 4.20, 4.27 (2003).  
Under the former criteria, a 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  For a 30 percent 
evaluation, there must be exudation or itching that is 
constant, extensive lesions or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

Considering the former version of Diagnostic Code 7806, the 
Board finds that the current 10 percent rating for 
pseudofolliculitis barbae is appropriate.  The veteran's main 
complaint was painful papules.  Findings on the May 2000 VA 
examination were a few small 0.5 centimeter papules.  There 
were no pustules.  There was no ulceration, exfoliation, or 
crusting.  The area of the veteran's skin disability, 
together with his complaints of pain, satisfy the 10 percent 
criteria under the former Diagnostic Code 7806.  Findings do 
not satisfy the criteria for the next higher evaluation of 30 
percent under Diagnostic Code 7806 because the description of 
his skin disability is not shown to result in extensive 
lesions or marked disfigurement.  Since criteria for the next 
higher, 30 percent rating under former Diagnostic Code 7806 
has not been shown by the evidence, it follows that the 
former criteria for a 50 percent evaluation likewise have not 
been met.  In fact, VA examinations in May 2000 revealed no 
ulcers, crusting or exfoliation and no systemic or nervous 
manifestations.

The Board also finds that more than the current 10 percent 
evaluation for pseudofolliculitis barbae also is not 
assignable under any applicable revised rating criteria.

Under the revised version of Diagnostic Code 7806, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.

In this case, the veteran's pseudofolliculitis barbae, found 
in the beard area, does not constitute between 20 to 40 
percent of exposed areas affected.  Also, the veteran is not 
on systemic therapy.  In fact, the January 2002 VA 
examination report notes that the veteran was not currently 
on any medications.  He reportedly used a topical medication 
during flare-ups.  

Because the veteran's facial pseudofolliculitis located in 
the beard area does not affect 40 percent or more of an 
exposed area, a rating higher than 10 percent is not 
assignable, by analogy, under either Diagnostic Code 7828 for 
acne or Diagnostic Code 7829 for chloracne.

A rating in excess of 10 percent also is not warranted under 
Diagnostic Code 7800 for disfigurement of the head, face or 
neck.  There is no evidence that the veteran has any 
disfigurement or scarring, and certainly no showing of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three noted characteristics of disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of an evaluation 
greater than 10 percent for pseudofolliculitis barbae, under 
either the former or revised applicable schedular criteria.  
Additionally, there the veteran's pseudofolliculitis barbae 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  Hence, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for an evaluation in excess of 10 
percent for pseudofolliculitis has not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
evidence preponderates against the veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for sinus disorder.  

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



